Citation Nr: 1230699	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  11-27 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether a reduction in the evaluation for bilateral hearing loss, from 50 to 0 percent, was proper.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from February 1955 to February 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's evaluation for bilateral hearing loss from 50 to 0 percent, effective August 1, 2011.

In February 2012, the Veteran requested a Board video-conference hearing in connection with his appeal.  He withdrew the request in June 2012.

In August 2012, the Board granted a motion, filed by the Veteran's representative, to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  In July 2009, the RO granted service connection for bilateral hearing loss, effective from April 17, 2009; a 50 percent evaluation was assigned based on an examination report that appeared to reflect Maryland CNC speech discrimination scores of 40 and 35 percent for the right and left ears, respectively.  A future examination control date was established at that time.

2.  The Veteran underwent a review examination in June 2010; his auditory acuity was no worse than level II in the right ear and no worse than level I in the left ear.

3.  The Veteran was unable to report for a review examination scheduled for January 2011.

4.  In February 2011, the RO entered a rating action proposing to reduce the Veteran's rating for bilateral hearing loss from 50 to 0 percent, based on June 2010 examination findings and his inability to report for the examination in January 2011; the RO notified the Veteran of the contemplated action, and the reasons therefor, and informed him of his right to submit additional evidence and to appear at a hearing.

5.  The Veteran underwent a review examination in April 2011; his auditory acuity was no worse than level II, bilaterally.

6.  In May 2011, the RO implemented the proposed reduction to 0 percent, effective from August 1, 2011; on subsequent private examination in September 2011, the Veteran's auditory acuity was no worse than level III in the right ear and no worse than level I in the left ear.


CONCLUSION OF LAW

The reduction in the evaluation for bilateral hearing loss, from 50 to 0 percent, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2009, the RO granted service connection for bilateral hearing loss, effective from April 17, 2009; a 50 percent evaluation was assigned based on a May 2009 VA fee basis examination report that appeared to reflect Maryland CNC speech discrimination scores of 40 and 35 percent for the right and left ears, respectively.  (Notably, it appears from the face of the report that data for speech discrimination scores and speech reception thresholds were erroneously transposed, and that speech discrimination scores were more likely 88 and 90 percent for the right and left ears, respectively.)

In February 2011, following a review examination in June 2010, and the Veteran's reported inability to report for a second review examination in January 2011, the RO entered a rating action proposing to reduce the Veteran's rating for bilateral hearing loss from 50 to 0 percent.  Thereafter, following a VA review examination in April 2011, the RO implemented the proposed reduction, effective from August 1, 2011.

On appeal, the Veteran contends that the 50 percent evaluation should not have been reduced.  In October 2011, he submitted a report of a September 2011 private examination to support his position that the reduction was erroneous.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the matter on appeal and what the evidence in the claims file shows, or fails to show, with respect to that matter.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The condition is normally rated on the basis of controlled speech discrimination tests (Maryland CNC), together with the results of puretone audiometry tests.  See 38 C.F.R. § 4.85 (2011).  Ordinarily, the results of these tests are charted on Table VI, as set out in the Rating Schedule, to determine the appropriate Roman numeral designation (I through XI) to be assigned for the hearing impairment in each ear.  These numeric designations are then charted on Table VII to determine the rating to be assigned.  Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (indicating that evaluations of hearing loss are determined by a mechanical application of the rating schedule).

However, not all patterns of hearing loss are rated in this manner.  For example, where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for that ear is taken from either Table VI or VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  See also 38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that alternative methodologies also apply when the examiner certifies that use of the speech discrimination test is not appropriate or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

Reductions of previous established evaluations are governed by 38 C.F.R. § 3.105 (2011).  That regulation provides, in pertinent part that:

[w]here the reduction in evaluation of a service-connected disability . . . is considered warranted and the lower evaluation would result in a reduction . . . of compensation payments currently being made, a rating proposing the reduction . . . will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced . . . effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Id.  Paragraph (i) further provides that VA will inform the beneficiary in the advance written notice of the proposed action that he has the right to a predetermination hearing, provided that the request for such hearing is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i) (2011).  If no predetermination hearing is requested, final action will be based solely on the evidence of record.  Id.

In the present case, the Board finds, first, that the due process requirements for reduction have been satisfied.  As noted previously, the RO entered a rating action proposing to reduce the Veteran's rating for bilateral hearing loss from 50 to 0 percent in February 2011.  Later that month, the RO notified the Veteran of the contemplated action, and the detailed reasons therefor, and also informed him of his right to submit additional evidence and to appear at a hearing.  He was told that the RO would reduce his rating if no additional evidence was received within 60 days, and was informed that if he requested a hearing within 30 days, payments would be continued at the current rate until the hearing was held and the RO reviewed the testimony.  He did not request a hearing within 30 days.  Thereafter, as noted above, and after affording the Veteran another review examination in April 2011, the RO effectuated the reduction by way of a May 2011 rating decision, effective from August 1, 2011.  Thus, the due process provisions of 38 C.F.R. § 3.105(e) have been satisfied.

The Board also finds that the provisions of 38 C.F.R. § 3.344 are inapplicable.  That regulation, by its terms, applies only to ratings which have continued for long periods at the same level (five years or more).  38 C.F.R. § 3.344(c) (2011).  Because the 50 percent rating for the Veteran's bilateral hearing loss was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 do not apply.

The Board finds, further, that the evidence supports the RO's decision to reduce the Veteran's evaluation for bilateral hearing loss from 50 to 0 percent.  As noted above, the record reflects that the original 50 percent evaluation was assigned based on a May 2009 VA fee basis examination report that appeared to reflect Maryland CNC speech discrimination scores of 40 and 35 percent for the right and left ears, respectively.  That report also noted puretone threshold averages of 52.5 decibels in the right ear and 48.75 decibels in the left ear.  When the Veteran was re-examined in June 2010, audiometric testing yielded the following results:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
30
45
65
55
90
LEFT
40
35
65
65
92

The average of these thresholds is 48.75 for the right ear and 51.25 for the left ear. Under 38 C.F.R. § 4.85 and Table VI, those results correspond to level II acuity for the right ear and level I acuity for the left ear; which, in turn, warrants a 0 percent rating under Table VII.

In April 2011, VA examination testing yielded the following results:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
50
60
70
65
96
LEFT
45
45
65
70
90

The average of these thresholds is 61.25 for the right ear and 56.25 for the left ear. Under 38 C.F.R. § 4.85 and Table VI, those results correspond to level II acuity for each ear; which, in turn, warrants a 0 percent rating under Table VII.


In September 2011, private testing, which was not fully interpreted, appeared to yield the following results:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
50
60
75
75
84
LEFT
40
50
60
65
92

The private audiologist noted that the Maryland CNC test was used (although it is unclear whether such was conducted in a controlled environment utilizing recorded words versus live voice).  The audiologist stated the average pure tone thresholds for the four frequencies were 65.0 decibels for the right ear and 53.75 decibels for the left ear.  He further noted the word recognition scores were 84 percent for the right ear and 92 percent for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, those results correspond to level III acuity for the right ear and level I acuity for the left ear; which, in turn, also warrants a 0 percent rating under Table VII.

In view of the foregoing, it is clear that the Veteran's bilateral hearing loss was no more than 0 percent disabling at the time of the RO's reduction decision in May 2011.  The provisions of 38 C.F.R. § 4.86, relating to exceptional patterns of hearing impairment, are not implicated by the examination data from any of the available reports, and the data from the examinations in June 2010 and April 2011 clearly demonstrate entitlement to nothing more than a 0 percent (noncompensable) rating.  As such, the weight of the evidence was against the continued assignment of the prior 50 percent rating, and the reduction in the evaluation for bilateral hearing loss, from 50 to 0 percent, was proper.

The Board acknowledges the Veteran's assertion to the effect the September 2011 private examination report supports his position that the reduction was erroneous.  However, as noted above, that report likewise demonstrates entitlement to nothing more than a noncompensable rating.  As such, it serves to confirm the propriety of the prior reduction.

In summary, it appears that the original award of the 50 percent rating may have been based on an erroneous transposing of speech reception thresholds and speech recognition scores in the May 2009 VA fee basis examination.  Regardless, the June 2010 and April 2011 VA examinations, and the October 2011 private audiometric testing, all reflect significantly improved speech recognition scores than were reported on the VA fee basis examination in May 2009.  Thus, the evidence reflects continued improvement under the ordinary conditions of life. 

Because the issue on appeal does not arise from the receipt of a "substantially complete application" under 38 U.S.C.A. § 5103(a), but rather, arises under 38 C.F.R. § 3.105(e), which permits VA to reduce an evaluation when evidence is received to show that a lower evaluation is in order, the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  As noted above, the due process provisions of 38 C.F.R. § 3.105(e) have been satisfied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the greater weight of the evidence is against the Veteran's appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction in the evaluation for bilateral hearing loss, from 50 to 0 percent, was proper; the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


